                Case 19-11689-JTD            Doc 173       Filed 08/22/19       Page 1 of 6



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

THG Holdings LLC, et al. 1                                   Case No. 19-11689 (JTD)

                 Debtors.                                    Jointly Administered

                                                             Re: D.I. 15 & 72


         SECOND INTERIM ORDER (I) AUTHORIZING DEBTORS TO (A) OBTAIN
           POSTPETITION FINANCING PURSUANT TO 11 U.S.C. §§ 105, 361, 362,
         364(c)(l), 364(c)(3), 364(d)(l), AND 364(e) AND (B) USE CASH COLLATERAL
         PURSUANT TO 11 U.S.C. § 363, (II) GRANTING ADEQUATE PROTECTION
         PURSUANT TO 11 U.S.C. §§ 361, 362, 363, AND 364, AND (III) SCHEDULING
          FINAL HEARING PURSUANT TO BANKRUPTCY RULES 4001(b) AND (c)

          Upon the motion, dated as of July 30, 2019 (the "Motion"/ of True Health Diagnostics

LLC ("THD") and its affiliated debtors and debtors-in-possession (collectively with THD, the

"Debtors"), pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(l), 364(c)(2), 364(c)(3), 364(d)(l),

and 364(e), Rules 2002, 4001, 6003, 6004, and 9014 of the Federal Rules of Bankruptcy

Procedure (the "Bankruptcy Rules"), and Rules 2002-1, 4001-2, and 9013-1(m) of the Local

Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware (the "Bankruptcy Local Rules"), seeking entry of (i) an interim order and

(ii) a final order (the "Final DIP Order"); and the Debtors' having requested on the record at the

first interim hearing on the Motion having been held on July 31, 2019 (the "First Interim
1
    The Debtors in these cases, along with the last four digits of each Debtors' federal EIN, are as follows: THG
    Holdings LLC (8292); True Health Group LLC (9158); True Health Clinical LLC (5272); True Health
    Diagnostics LLC (9452); True Health IP LLC (5427); Outreach Management Solutions LLC d/b/a True Health
    Outreach (9424); Health Core Financial LLC d/b/a True Health Financial (6614). The Debtors' mailing address
    is 3803 Parkwood Blvd., Suite 400, Frisco, Texas 75034.
2
    Unless otherwise defined, capitalized terms used herein shall have the meaning ascribed to them in the Interim
    Order (I) Authorizing Debtors to (A) Obtain Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362,
    364(c)(l), 364(c)(3), 364(d)(l), and 364(e) and (B) Use Cash Collateral Pursuant to 11 U.S.C. §§ 363, (11)
    Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364, and (Ill) Scheduling Final
    Hearing Pursuant to Bankruptcy Rule 4001(b) and (c) [D.1. 72] (the "First Interim Order").




110299884V1
Case 19-11689-JTD   Doc 173   Filed 08/22/19   Page 2 of 6
Case 19-11689-JTD   Doc 173   Filed 08/22/19   Page 3 of 6
Case 19-11689-JTD   Doc 173   Filed 08/22/19   Page 4 of 6
Case 19-11689-JTD   Doc 173   Filed 08/22/19   Page 5 of 6
Case 19-11689-JTD   Doc 173   Filed 08/22/19   Page 6 of 6
